           Case 1:18-cv-02988-JPO Document 32 Filed 11/16/18 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ILVIN OMAR FERNANDEZ,
 individually and on behalf of others
 similarly situated,                                               18-CV-2988 (JPO)
                               Plaintiff,
                                                                         ORDER
                      -v-

 ALL AMERICAN WATER STREET
 DELI, INC., d/b/a ALL AMERICAN
 DELI, et al.,
                          Defendants.


J. PAUL OETKEN, District Judge:

         The Court has been notified that the parties have reached a settlement in this Fair Labor

Standards Act (“FLSA”) case, and they have submitted a proposed settlement for the Court’s

approval. (Dkt. No. 31.) The proposed settlement involves $40,000 to be allocated to Plaintiff

Ilvin Omar Fernandez in connection with the federal and state labor-law claims in this case and

in exchange for his relinquishment of any other claims “relating specifically to the claims in

th[is] Litigation.” (Dkt. No. 31-1 at 2, 4.) One-third of the settlement sum will be collected in

attorney’s fees and costs. (Dkt. No. 31 at 3–4.)

         The Court has reviewed the terms of the proposed settlement and finds that they are fair

and reasonable under Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199, 203, 206 (2d Cir.

2015).

         To that end, the proposed settlement at Docket Number 31-1 is approved, and the case is

hereby DISMISSED WITH PREJUDICE. The Court shall retain jurisdiction solely to resolve

any disputes arising from the settlement agreement and the settlement of this action.




                                                   1
        Case 1:18-cv-02988-JPO Document 32 Filed 11/16/18 Page 2 of 2



      The Clerk of Court is directed to close the case.

      SO ORDERED.

Dated: November 16, 2018
       New York, New York

                                            ____________________________________
                                                       J. PAUL OETKEN
                                                   United States District Judge




                                               2
